—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered September 25, 1996, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove the charge of resisting arrest by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt, since there was evidence that the arrest was premised on probable cause and the defendant struggled violently as he was handcuffed (see, Penal Law § 205.30; People v Jensen, 86 NY2d 248; see also, People v Peacock, 68 NY2d 675). Moreover, upon the exercise of our factual review power, we are satisfied that *740the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Joy, J. P., Krausman, Florio and Luciano, JJ., concur.